Citation Nr: 1030353	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1970 to March 1972.  This claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision of the Department of Veterans Affairs Regional Office in 
Denver, Colorado, which in pertinent part denied service 
connection for PTSD.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the U.S. Court of Appeals for Veterans Claims held that 
the scope of a service connection  for PTSD claim encompassed 
claims of service connection for other diagnosed psychiatric 
disabilities, and that the Veteran has been given a diagnosis of 
depressive disorder.  The issue on appeal is characterized to 
reflect that the rating decision on appeal also separately denied 
service connection for depressive disorder, and that the 
Veteran's notice of disagreement limited his appeal to the denial 
of service connection for PTSD.

The appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

In his substantive appeal received in January 2008 the Veteran 
indicated that he did not want a hearing before the Board.  
However, in July 2010, while this matter was pending before the 
Board, the Veteran submitted a statement indicating, "Please 
consider this as a request to appear personally before the Board 
to give testimony concerning my appeal."  The Veteran is 
entitled to a hearing on appeal (38 C.F.R. § 20.700), and his 
request must be honored.   .

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
personal hearing before a traveling Veteran's 
Law Judge at the Denver RO or, in the 
alternative if he so desires, a videoconference 
hearing before the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

